BROOKSHIRE, Justice,
concurring.
I concur and I write separately because I perceive that the ultimate evidentiary facts *175are not dissimilar to the record and opinion in Charter Oak Fire Ins. Co. v. Levine, 736 S.W.2d 931 (Tex.App.—Beaumont 1987, writ refd n.r.e.). The Court’s opinion in a descriptive and understandable manner summarizes the evidence concerning appellee Vo-lentine’s accident and resulting incapacities.
In this appeal, American Motorists Insurance Company raised two points of error challenging both the legal and factual sufficiency of the evidence to sustain the jury’s verdict that Volentine suffered both total and permanent incapacity. Like issues and points of error were raised in Charter Oak Fire Ins. Co., supra.
In Charter Oak Fire Ins. Co., we concluded that the duration and extent of incapacity resulting from an accidental personal injury is a reasonable estimate which must be determined by a jury from all the pertinent facts before it. Also, we concluded that a jury may reasonably infer total and permanent disability or incapacity from the evidence introduced by a lay witness or lay witnesses even though such evidence was contradicted by the testimony of medical experts. By recognized Supreme Court authority, the issue of incapacity can properly be established by the testimony of the worker plaintiff. Reina v. General Ace. Fire & Life Assur., 611 S.W.2d 415 (Tex.1981). The main thrust and compelling gravamen of Vo-lentine’s evidence was parallel to the medical history and the work history of appellee Levine. Believing and concluding then that the Court’s opinion in Volentine, sub judice, is compatible and indeed harmonious with Charter Oak Fire Ins. Co. v. Levine, supra. I readily concur.